DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (Pub. No.: US 2019/0172283 A1; hereinafter Endo) in view of Addepalli et al (Patent No.: US 9,083,581 B1; hereinafter Addepalli) 
               Consider claim 1, Endo clearly shows and discloses a sharing system, comprising: an authentication device arranged in an operation subject (fig. 1, label 30 and 323; paragraphs: 0124); mobile terminals that obtain code information required to use the operation subject (paragraphs: 0142 - 0144, mobile terminals for mobile terminals 20, fig. 2, label 239, the operation subject for vehicle 10A), wherein the mobile terminals are allowed by the authentication device to operate the operation subject if authenticated through communication with the authentication device (paragraphs: 0037, 0144 – 0145, 0148-0149); a terminal checking unit that checks how many of the mobile terminals located near the authentication device can connect to the authentication device in a manner allowing for communication and can operate the operation subject (paragraphs: 0011, 0014, 0034, 0038-0039, 0116, 0144 -146, and fig. 7- Endo does not specifically disclose another example for a terminal checking unit that checks how many of the mobile terminals located near the authentication device can connect to the authentication device in a manner allowing for communication and can operate the operation subject.
                In the same field of endeavor, Addepalli clearly specifically disclose another example for a terminal checking unit that checks how many of the mobile terminals located near the authentication device can connect to the authentication device in a manner allowing for communication and can operate the operation subject (multiple agents may use the vehicle such as a driver and passengers, an owner having significant privileges and access to OBU 30 and its resources may have several authentication requirements, whereas a passenger in the vehicle with limited access to OBU 30 and its resources may only need to provide a user ID and password; col. 7, lines 46-49) (col. 26, lines 22-40 for location near vehicle, col. 35, lines 64- col. 36, lines 1-19 and fig. 12, labels: 1202-1214).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Addepalli into teaching of Endo for the purpose of showing two or more users sharing the vehicle.

               Consider claim 5, Endo clearly shows and discloses a method for switching a connection mode of a sharing system (fig. 1, label 30 and 323; paragraphs: 0124), wherein the sharing system includes an authentication device arranged in an operation subject and mobile terminals that obtain code information required to use the operation subject (paragraphs: 0037, 0144 – 0145, 0148-0149); wherein the mobile terminals are allowed by the authentication device to operate the operation subject if authenticated through communication with the Endo does not specifically disclose checking how many of the mobile terminals located near the authentication device can connect to the authentication device in a manner allowing for communication and can operate the operation subject.
                In the same field of endeavor, Addepalli clearly specifically disclose checking how many of the mobile terminals located near the authentication device can connect to the authentication device in a manner allowing for communication and can operate the operation subject (multiple agents may use the vehicle such as a driver and passengers, an owner having significant privileges and access to OBU 30 and its resources may have several authentication requirements, whereas a passenger in the vehicle with limited access to OBU 30 and its resources may only need to provide a user ID and password; col. 7, lines 46-49) (col. 26, lines 22-40 for location near vehicle, col. 35, lines 64- col. 36, lines 1-19 and fig. 12, labels: 1202-1214).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Addepalli into teaching of Endo for the purpose of showing two or more users sharing the vehicle.

               
               Consider claim 2, Endo and Addepalli clearly show the sharing system, wherein the connection switching unit switches the connection mode to automatic connection or manual connection in accordance with how many of the mobile terminals are connectable to the 
               Consider claim 3, Endo and Addepalli clearly show the sharing system, wherein when the mobile terminals are granted privilege to operate the operation subject, the mobile terminals each return a response to a call transmitted from the authentication device, and the terminal checking unit checks how many of the mobile terminals are located near the authentication device by monitoring the response (Addepalli: col. 26, lines 22-40 for location near vehicle, col. 35, lines 64- col. 36, lines 1-19 and fig. 12, labels: 1202-1214).                
              
                Consider claim 4, Endo and Addepalli clearly show the sharing system, wherein the terminal checking unit checks whether two or more of the mobile terminals are located near the authentication device by monitoring over a fixed time whether responses from two or more of the mobile terminals are received in response to a call transmitted from the authentication device (Endo: 0034 and fig. 7- fig. 8, and Addepalli: col. 26, lines 22-40 for location near vehicle, col. 35, lines 64- col. 36, lines 1-19 and fig. 12, labels: 1202-1214).      
                

Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656